Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 June 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.Nantes June 18. 1782.
I hasten to answer your respected Favour of the 13 Inst. this moment received.— I am sorry Mr de Chaumont makes so many unjustifiable Difficulties, and agreeable to your desire I will answer your Questions in their Course to refute his ill founded arguments. He cannot avoid paying you Interest on the £50,000 Livres he has had so long in his Hands; this Money was due at the Time, 30,000 Livres of it he had orders to pay me, & the other 20,000 I paid to him myself to make up the 50,000 for which he had previously accepted a Bill and he paid that Bill by two notes to prolong the Time. But his Notes would have been protested or paid at the Day of their Expiration if you had acted with rigour, it was therefore an act of Favour to let them lay over. But without all this Reasoning the very circumstance of charging Interest on one side, justifies a similar Charge on the other, unless there be some agreement to the Contrary.— He was paid for many more Tons in the Marquis de la Fayette than there were on board for the public. I paid him for 1200 Tons & that I believe to be as much as the Vessell could carry; it is true the Vessell guaged 1687 Tons but then the Cabins, the Gun Deck, the forecastle magazine, & all the Store Rooms were included, & the deduction of 487 Tons was for l’emplacement de l’equipage agreeable to Usage & our agreement. On the Contrary if that ship had arrived in America, there would have been some very serious Deductions for Freight smuggled on board without my knowledge or Consent, and this to an amount I dare say not less than 2 or 300 Tons but this I cannot ascertain now the ship is lost. I know however that my Clerk stopped a number of Hogshead of salt from going on board, & the Officer of the ship told him there were 100 to come. I have no doubt but these were put on board afterwards. Mr Gourlade acknowledges to have shipped upwards of 30,000 Livres on board on Accot of Mr de Chaumont, when you will see by the agreement that he promised not to ship anything. Capt Robeson also told me that after the Capture the Marquis de la Fayette supplyed the whole Fleet with Wine, & a vast number of Casks were taken out.— Now I never shipped a Cask:— 45 Cases of 50 Bottles each are all I knew went on board on Freight.— I thought it best not to enter into disputes which I could not support for want of Evidence & which would have detained the ship. But I wrote to Congress & desired that every Bale Case or Cask might be examined & those not in my List seized for the payment of the Freight.
The Refusal to take the Charge of Exchange on himself is unjust,—it was to be sure a most extravagant Way to raise Money, but it was his Necessity alone that occasioned that Measure; The payment here was so far from being disadvantageous to him as he represents, that it was the Express motive for buying the Cloths to pay for them in America, & without that the Bargain would not have been made. You may remember sir you told me when the matter was proposed, that if the payment could be made in America or in the Way of Bills at a long date it might do, but you would not consent to any purchase which required any advance of Cash. And it was in consequence of this absolute Determination before the Bargain was made that the mode of drawing on America & redrawing on France was proposed by Mr de C himself & accepted by you. I am at a Loss to understand what he means by advantages he would have had by being paid in America, for the sum was to be fixed in the first Instance & it would not have increased or dimished by drawing or redrawing, unless the Payment had been prolonged longer than usual Time, in which Case he would have had a right to Interest, and it is for this Reason he should rather pay you Interest, than refuse the Loss of exchange submitted to on accot of his Necessity.
Were I to estimate the Damage sustained by the Delay of the Vessell at Bordeaux I might calculate the whole value; for I firmly believe that if the Ship had been ready at the Time fixed she would not have been taken. But at least, all the army might be supposed to suffer for want of these Cloathing for the Space of Time, might be called the real Damge: This I am not a Judge of. Thus I think I have gone through the Matter. If M. de Chaumont comes to Reason & allows the Accot with Interest & exclusive of the Loss on Exchange I think the affair of the Freight should be dropped, because it was arbitrated & closed by Mr Jauge the Banker, and I do not like the most distant appearance of flying from a Decision; but if Mr de C brings up that matter again it will be well to turn his own Artillery on himself. I thank you for your Advice to me which I shall attentively follow and am as ever your most dutifull & affectionate Kinsman
Jona Williams J
His Excellency Dr Franklin.
 
Endorsed: Mr Williams June 18. 1782 Answering my Questions relating to M. de Chaumont’s Objections. Stating Facts relating to the Cloths, &c
